DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth D Springer (39,843) on 4/28/2022.

The application has been amended as follows: 
Claim 1, line 18
wherein the mock-up antenna is used during the radiation treatment deliver

Claim 4, lines 2-3
wherein the working magnetic resonance imaging antenna is configured to be used for magnetic resonance imaging

Claim 7, line 6
during the radiation treatment delivery reproduces the position

Claim 9, lines 1-2
wherein a fixation device is 

Claim 18, line 2
comprising the fixation device connectable to the connector

Claim 24 (Canceled)

Reasons for Allowance
Claims 1-10, and 17-23 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 9-11 have been fully considered, and are persuasive. Claim 1 recites “a kit comprising a working magnetic resonance imaging antenna… and a mock-up antenna”. The claim is reciting that there are two separate antennas. This is not reasonably taught by the prior art without the benefit of improper hindsight. Hadley does not teach two antennas. Hadley teaches a modular working magnetic resonance antenna, and does not reasonably teach a mock-up antenna. While Hadley does teach that the base portion can be a variation of a radiation therapy positioning device, Hadley does not reasonably suggest that the radiation therapy positioning device could be used as a mock-up antenna or that it could reproduce the position of the patient during magnetic resonance imaging. Hadley modifies the radiation position to “increase patient comfort and reproducibility of positioning” [0030]. There is no indication that the altered positioner used for magnetic resonance imaging would position the patient in the same spot as the radiation positioner. Neither Zhu nor Petropoulos reasonably suggest a second, mock-up antenna as a part of a kit with the magnetic resonance imaging antenna with the claimed features. Therefore, claim 1 is allowable over the prior art.
Independent claims 4 and 8 recite similar limitations and are allowable for substantially the same reasons. Dependent claims 2-3, 5-7, 9-10, and 17-23 necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D MATTSON/Primary Examiner, Art Unit 3793